Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

1.        	Claims 1-42 are pending in the application.  

2.         	Claims 4-14, 18-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

3.         	Claims 1-3 and 15-17 are under examination.  The species of a S183K mutation in the first CH1 domain; a S183E mutation in the second CH1 domain; a S176E mutation in the second polypeptide; a S176K mutation in the third polypeptide and a linker of (Gly4Ser)2 (SEQ ID NO: 934) are under consideration. 

Claim Rejections Maintained

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



5.	Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0081796 A1 (Brinkmann et al), US 2014/0154254 A1 (Kannan et al) and Liu et al (JBC, 290(12):7535-7562, March 2015, IDS).
	The instant claims are represented by Figure 1 copied below (see also description of Figure 1).

    PNG
    media_image1.png
    866
    590
    media_image1.png
    Greyscale


Brinkmann et al teach bispecific, tetravalent antibodies of the following structure:

    PNG
    media_image2.png
    456
    437
    media_image2.png
    Greyscale
(see entire document, e.g, Figure 12).  These bispecific, tetravalent antibodies have the first heavy chain linked to the VH2 via a peptide linker which can be (Gly4Ser)2 (see page 11).  These bispecific, tetravalent antibodies differ from those claimed in that they have a single chain Fab linked to the CH3 domain, instead of using a S183K mutation in the first CH1 domain; a S183E mutation in the second CH1 domain; a S176E mutation in the second polypeptide and a S176K mutation in the third polypeptide to promote proper heterodimerization of the VL-CL domains with the corresponding VH-CH1 domains, i.e., VH1-CH1 with VL1-CL and VH2-CH1 with VL2-CH1.

Kannan et al teach that “electrostatic steering achieved by engineering interface residues between the light chains (LC) and the heavy chains (HC) prevents mispairing of light chains to the non-cognate heavy chains when two different heavy chain and light chain pairs are assembling to form a desired four-chain heterodimeric antibody. As described herein, an exemplary strategy comprises introducing one or more negatively-charged residues ( e.g., Asp or Glu) in a first light chain (LC1) and one or more positively-charged resi­dues (e.g., Lys, His or Arg) in the companion heavy chain (HC1) at the LC1/HC1 interface while introducing one or more positively-charged residues ( e.g., Lys, His or Arg) in a second light chain (LC2) and one or more negatively-charged residues (e.g., Asp or Glu) in the companion heavy chain (HC2) at the LC2/HC2 interface. The electrostatic steering effect directs the LC1 to pair with HC1 and LC2 to pair with HC2, as the opposite charged residues (polarity) at the interface attract, while the same type of charged residues (polarity) at an interface causes repulsion, resulting in suppression of the unwanted HC/LC pairings (see page 4). Kannan et al teach that this allows the production of bispecific, monovalent antibodies from two exisiting antibodies without using artificial linkers (see pages 4 and 5).  Kannan et al teach that these substitutions to prevent misparing includes making a S183K mutation in one CH1 domain and an S176E mutation in the corresponding CL with a S183E mutation in the other CH1 domain and an S176K mutation in the corresponding CL using the EU numbering system (see pages 2-3 and 6 and Example 2). Kannan et al teach that their invention can be used in Fabs and tetrabodies, i.e., tetravalent antibodies (see page 11).

Liu et al teach that “Over the past 2 decades, more than 45 different formats of bsAb, including DVD-Ig (11), crossover Ig (12), dual-acting Fab (13), and BiTE (14), have been developed for different biological applications (15). Nevertheless, many of these formats have been limited by some of their liabilities, such as instability, short half-life, poor manufacturability, and immunogenicity.
Heterodimeric IgG, which is based on the heterodimeriza-tion of two different IgG molecules in the Fc region, is a prom-ising bsAb format because it maintains the overall size and nat-ural structure of the regular IgG with good bioavailability and pharmacokinetics profile (16). When co-expressing two differ-ent HCs and two different LCs in the same cell to generate a functional IgG bsAb, only 1 in 10 combinations has the correct configuration (17). Engineering the CH3 domain of antibody by knob-into-hole (18), or SEED (19), or charge pair residues (20) can promote HC heterodimerization and reduce the combina-tions to four, but the LC-HC mispairing issue still exists. One solution is to use a common LC (21), but it is time consuming to identify and engineer a promiscuous LC that can accommodate two different HCs while maintaining the desirable functional properties. Catumaxomab, a mouse IgG2a and rat IgG2b hybrid mAb, was produced by quadroma technology by fusing two hybridoma cell lines (22, 23). However, bsAbs derived from quadromas need extensive purification steps and are typically of rodent origin, which limit their applications.
Other approaches have been explored to make monovalent bispecific antibodies. Strop et al. (24) and Labrijn et al. (25) have engineered the hinge region and CH3 domain of Fc, separately expressed the parental antibody, and then assembled to full size bsAb by partial reduction and oxidization. This approach requires generation of two master cell lines and extra post-production purification steps to clean up the final products. Ideally, one would like to produce the bsAb using a single cell line. Spiess et al. (26) have made IgG bsAbs by co-culturing two transformed Escherichia coli cell lines, but the antibodies pro-duced by this approach lack the carbohydrate in the Fc region, which is important for effector functions.
Here, we describe a new method of generating bsAbs from two different pre-existent antibodies by electrostatic steering mechanism. The format of bsAb, which we refer as hetero-IgG, was produced by engineering the HC and LC of the two different antibodies in such a way that they can assemble exclusively into a bsAb without other contaminating species. This was based on the charge pair strategy for CH3 engineering (20) so that two different HCs form a heterodimer exclusively. Similarly by applying an electrostatic steering effect to engineer interface residues between LC and HC, the potential mispairing of LCs to noncognate HCs can be prevented.”
Liu et al teach that S183 in the CH1 region is close to S176 in the CL and these can be mutated to positive and negative residues to promote proper pairing (see Tables 1-3 and page 7541).

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific, tetravalent antigen binding protein, comprising: a) a first polypeptide comprising a first heavy chain of a first antibody comprising a first heavy chain variable region (VH1) and a first CH1 domain, wherein the first antibody specifically binds to a first antigen, and wherein the first heavy chain is fused through its C-terminus to the N-terminus of a polypeptide comprising a second heavy chain variable region of a second antibody (VH2), wherein the VH2 is fused through its C-terminus to the N-terminus of a second CH1 domain, and wherein the second antibody specifically binds to a second antigen; wherein i) the first CH1 domain comprises an amino acid substitution of S183K using EU numbering; and ii) the second CH1 domain comprises an amino acid substitution of S183E using EU numbering; and b) a second polypeptide comprising a first light chain of the first antibody of a), wherein the first light chain comprises a first light chain variable region (VL1) and a first CL region; and wherein the CL domain comprises an amino acid substitution of S176E using EU numbering; and c) a third polypeptide comprising a second light chain of the second antibody of a), wherein the second light chain comprises a second light chain variable region (VL2) and a second CL region; and wherein the CL domain comprises an amino acid substitution of S176K using EU numbering and wherein the first heavy chain is linked to the VH2 via a peptide linker (Gly4Ser)2.


Notably, one would have been motivated to make such bispecific, tetravalent antigen binding proteins because it would allow one to not have to use a linker to make the single chain Fab of Brinkmann et al, while allowing for proper light chain pairing.  Notably, while linking the Fab as a single chain would also promote proper light chain pairing to some extent, it would require another artificial linker which is not desirable as evidenced by Kannan et al.  Also while a single chain Fab would promote proper light chain binding to some extent, the other light chain could still mispair to the VH2-CH1 and the VL2-CL could promote aggregation by binding to VH1-CH1.  Therefore, the mutations of Kannan et al and Liu et al used in the Fabs and IgG antibody of Brinkmann would have several advantages over the single chain Fab of Brinkmann, such that one would recognize the mutations have advantages in making bispecific, tetravalent antibodies.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In this case, based on the knowledge in the antibody art about making bispecific and multivalent antibodies, it is submitted that a person of ordinary skill in the art using ordinary creativity would have recognized that the teachings of Kannan et al and Liu et al could be used in bispecific, tetravalent antibodies to modify the teachings of Brinkmann et al to make improved bispecific, tetravalent antibodies.  Here, one of skill in the art would recognize that the teachings of the prior art could be used to combine prior art elements according to known methods to yield predictable results, which results in simple substitution of one known element for another to obtain predictable results and that there was motivation in the prior art to use electrostatic steering to arrive at the claimed invention.
Finally, one of ordinary skill in the art would have a reasonable expectation of success in making such antibodies as the prior art demonstrated genetic engineering techniques were known in the art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments

6.	Applicant has traversed the 103 rejection and argued “However, what Brinkmann, et al. do not do is solve the problem of having an extra linker that can create expression, aggregation, and immunogenicity issues. The IgG-scFv molecules of Coloma and Morisson also suffer from these shortcomings. The presently claimed molecules of the present application solve both the stability and expression/aggregation issues by using the IgG-format, which as it retains a native Fab conformation, should also have lower immunogenicity. 
As shown in Figures 17, 18 and 19 of the present application, the molecules expressed by the presently claimed application ("No Swap" and "v3") show the best titer and lowest aggregation. Figures 20-23 show that the presently claimed IgG-Fabs still retain their ability to bind target. Accordingly, Applicants have overcome the limitations of the prior art by making highly expressible molecules that have few aggregates. Applicants concede to the Examiner's arguments that there was motivation in the art to do away with the extra linkers of the IgG-scFabs and IgG-scFvs. However, it was not expected that the presently claimed IgG-Fabs would behave so much better that the prior art molecules. Accordingly, applicants respectfully request that the rejections to claims 1-3 and 15-17 under 35 USC § 103 as being unpatentable over US 2010/0081796 Al (Brinkmann, et al.), US 2014/0154254 Al (Kannan et al.), and Liu et al. (JBC, 290(12): 7535-7562, March 2015, IDS) be withdrawn.”

	Applicant’s arguments have been carefully considered but are not found persuasive for the following reasons:
The argument that the claimed invention has superior properties is not found persuasive, in part, because the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the superior properties are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted. 
Furthermore, Applicant’s arguments are not found persuasive because the arguments do not explain how, or whether, such results may apply to the instant claims which are much broader than the results presented. As set forth in MPEP 716.02 “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.””
Finally, it is noted that the prior art recognized that “by applying an electrostatic steering effect to engineer interface residues between LC and HC, the potential mispairing of LCs to noncognate HCs can be prevented” (Liu et all, supra) which would be expected to both mitigate the stability and expression/aggregation issues.
Therefore, the argument by Applicant that the results in the specification are sufficient to establish unexpected results sufficient to obviate the 103 rejection is not found persuasive and, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons of record as explained in the preceding Office action, this rejection is maintained.  



Conclusion

7.	No claims are allowed. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/014796 A1 (Demarest et al) teach bivalent, tetravalent antibodies of the following structure:

    PNG
    media_image3.png
    920
    728
    media_image3.png
    Greyscale


8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
November 1, 2022